December 31 , 2012 Securities and Exchange Commission Office of Filings and Information Services Judiciary Plaza treet, N.E. Washington, D.C. 20549 Re: Dreyfus Premier Worldwide Growth Fund, Inc. - Dreyfus Worldwide Growth Fund File No.: 811-7512 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Semi-Annual period ended October 31, 2012. Please direct any questions or comments to the attention of the undersigned at (212) 922-6903. Very truly yours, /s/Benedetto E. Frosina Benedetto E. Frosina Paralegal BF/ Enclosures
